Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The applicant argues that D3 teaches that the diffuser plate is at the bottom of the wash basket and not secured to the first side wall of said wash tank. However, D3 teaches that the diffuser plate is removable(paragraph 9) and it can contain any number of passages to generate a particular movement pattern in the water(paragraph 33). Therefore, it would have been obvious to adjust the placement of the diffuser plate in order to direct the water on the desired path. As such, it would have been obvious to place the top portion of the diffuser plate on the first side wall of said wash tank and the bottom portion configured to extend outward from said first side wall when said top portion is secured to said top of said first side wall since it is a simple rearrangement of parts to achieve an expected result, i.e. the flow of water in the desired direction.  See MPEP 2144.04 VI C rearrangement of parts. 
	In paragraphs 9 and 33, D3 makes it clear that the purpose of the diffuser plate is to direct the jet of water from the impeller. D3 also makes it clear that the structure and location of the diffuser is not critical and can be adjusted depending on the desired flow of water. Therefore, the placement of the diffuser would merely be considered as a simple rearrangement of parts to achieve an expected result(i.e. the direction of the flow of water). 
	The applicant argues one of ordinary skill in the art would not know where to place the bottom or top of the diffuser plate. However, as stated above, it would have been obvious to adjust the location of orientation of the diffuser plate in order to direct water on the desired path. The orientation of the diffuser plate would be well within the realm of one of ordinary skill in the art in order to achieve an expected result. 

/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791